PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/930,202
Filing Date: 12 May 2020
Appellant(s): CHANG et al.



__________________
Henry Chang, et al
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed November 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al (US Publication 2016/0212625 A1) in view of Chou (US Publication 2016/0021664 A1).
Regarding to claims 1 and 6, Damnjanovic discloses a communication station 105d (fig. 4A) comprising a controller 850 (fig. 8B) configured to: determine 415 that a high priority communication (fig. 4A page 7 paragraph 0074) is pending transmission to a user equipment UE device 115-d (page 8 paragraph 0078); determine the unlicensed (shared) frequency band is in use (page 6 paragraph 0065); a frequency band transmitter 870 configured to transmit, in response 
Damnjanovic fails to teach for the communication station communicating with at least one other communication station via licensed frequency band.
However, Chou discloses a communication system (fig. 8) comprising a plurality of base stations 310-322 (fig. 3) communicating with one another via licensed frequency band (page 5 paragraph 0050).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective fling date of the claimed invention, to arrange for communication between pluralities of communication stations via licensed frequency band as taught by Chou into Damnjanovic’s system to minimized cell interference.
Regarding to claims 2 and 3, Damnjanovic discloses all the limitations with respect to claim 1, except for the licensed frequency band transmitter is configured to transmit within a downlink channel (claim 2) or uplink channel (claim 3) within the licensed frequency band. However, Chou discloses a communication system (fig. 8) comprising a plurality of base stations 310-322 (fig. 3) communicating within downlink/uplink channels via licensed frequency band (page 4 
Regarding to claim 4, Damnjanovic discloses providing a primary cell PCell in accordance with at least one revision of The Third-Generation Partnership Project Long-Term Evolution 3GPP LTE communication specification (page 4 paragraph 0045); and providing a secondary cell SCell in the unlicensed frequency band (page 4 paragraph
0046).
Regarding to claim 5, Damnjanovic discloses the unlicensed frequency band transmitter is configured to provide the SCell by transmitting signals in the unlicensed frequency band in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.17 communication standard (page 13 paragraph 0139).
(2) Response to Argument
Regarding to applicant's arguments on pages 8-14 in the Appeal Brief with respect to claims 1 and 6 have been fully considered but they are not persuasive. In response to applicant's argument that Chou may not be combined with Damnjanovic, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that combining teaching of Chou transmission over licensed frequency band with Damnjanovic would render Damnjanovic unsatisfactory, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). So while the prioritization of devices in Damnjanovic might change when combined with Chou teaching of transmission over licensed frequency band, however, the examiner disagreed with applicant assertion that combination of Chou and Damnjanovic would be inoperable. Regarding applicant’s assertion of scenario in which the non-prioritized devices of Damjanovic would never receive the “preemption indication” since the non-prioritized devices are not configured to monitor a licensed frequency band for the “preemption indication”. In response, the examiner disagreed with application’s assertion since applicant assuming that the non-prioritized devices are not configured to communicate over licensed frequency band. Nowhere in Damnjanovic discloses the non-prioritized devices are not capable of communicating over licensed frequency band. Examiner would like to direct applicant’s attention to paragraphs 0015 and 0046 in Damnjanovic. Herein, Damnjanovic discloses that both macro cell and small cell can operated in frequency band that’s licensed. Therefore, the examiner disagrees with applicant’s assertion that Damnjanovic is inappropriate to combine with Chou. Regarding to applicant’s argument in the Appeal Brief with respect to claims 2 and 3, fig. 6 paragraph 0046 of Damnjanovic discloses of beacon 610 is transmitted “in a gap of the LTE time division duplex TDD” and therefore Damnjanovic fails to teach for “within the downlink channel” or “within the uplink 
	For the above reasons, it is believed the rejections should be sustained. 

/DUC T DUONG/Primary Examiner, Art Unit 2467  

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467                                                                                                                                                                                                                                                                                                                                                                                                              /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467